  Case 4:19-cv-00076-DN Document 41 Filed 07/28/20 PageID.231 Page 1 of 2




GALLIAN WELKER
& BECKSTROM, L.C.
James M. Elegante (00968)
Matthew D. Ekins (12344)
965 East 700 South, Suite 305
St. George, Utah 84790
T: (435) 628-1682
F: (435) 628-9561
jelegante@utahcase.com
matt@utahcase.com


       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH,
                   SOUTHERN REGION OF CENTRAL DIVISION


 NATHANIEL PAUL, on behalf of himself
 and others similarly situated,
                                                   MOTION TO DISMISS
        Plaintiff,

 v.                                                Case No. 4:19-CV-00076

 TITAN STAIRS & TRIM, INC., KENDALL                District Judge David Nuffer
 D. PRISBREY and KODY PRISBREY,

        Defendants.                                Magistrate Judge Paul Kohler

                          JOINT STIPULATION FOR DISMISSAL

       Plaintiff Nathaniel Paul and Defendants Titan Stairs & Trim, Inc., Kendall Prisbrey, and

Kody Prisbrey, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby jointly stipulate

and move the Court for its Order dismissing this action with prejudice, each party to bear its own

costs and fees, except as specifically agreed to by the Parties or otherwise previously ordered by

the Court.

Dated: July 28, 2020                          Respectfully submitted,

                                              Gallian Welker & Beckstrom, LLC

                                              By: /s/ James Elegante
                                                      James M. Elegante
Case 4:19-cv-00076-DN Document 41 Filed 07/28/20 PageID.232 Page 2 of 2




                                      Robert W. Cowan
                                      Admitted pro hac vice
                                      Katie R. McGregor
                                      Admitted pro hac vice
                                      Bailey Cowan Heckaman PLLC

                                       Attorneys for Plaintiff


                                      Respectfully submitted,

                                      By: /s/ Robert M. Jensen
                                           Robert M. Jensen
                                           Jensen Bayles

                                          Attorneys for Defendants
